Title: From Thomas Jefferson to William Carmichael, 25 September 1787
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Sep. 25. 1787.

The copy of your letter of July 9. and that of Aug. 22. came to hand together. The original of the former I never received. My last to you was dated June 14. I heard indirectly that Mr. Grand had refused to pay a bill of yours, but he never said a word to me on  the subject, nor mentioned any letter of yours in consequence of it. I have stated the matter to the board of treasury. I also wrote to Mr. Adams a state of the same fact. There are at Amsterdam 100,000 florins at his disposal. Colo. Smith will endeavor to get for you an order to draw on that fund. The subject of Smith’s mission to Portugal appeared to me so causeless as given out that I imagined it was only the ostensible one, the real cause remaining a secret between him and Congress. Yet I never heard any other hinted. With respect to the reimbursement to the Count d’Expilly for the maintenance of our prisoners at Algiers, I wrote to Mr. Jay what you had formerly communicated to me, but am not authorised to give any answer. I think it important to destroy at Algiers every idea that Congress will redeem our captives there, perhaps at any price, much less at that paid by Spain. It seems to be the general opinion that the redeeming them would occasion the capture of greater numbers by increasing the incitements to cruise against us. We must never make it their interest to go out of the streights in quest of us, and we must avoid entering into the streights, at least till we are rich enough to arm in that sea. The Spanish consul therefore cannot too soon withdraw himself from all responsibility for our prisoners. As to the affair of the frigate of South Carolina, I communicated to you every thing I knew on the subject, by inclosing you all the papers which had come to my hands.I have received letters and gazettes from America to the 25. of July. The federal convention was likely to sit to the month of October. A thin Congress was sitting at the same time. They had passed an Ordinance dividing the Country North of Ohio into three states, and providing both a present and future form of government for them. The sale of their lands commences this month. An idea had got abroad in the Western country that Congress was ceding to Spain the navigation of the Missisipi for a certain time. They had taken flame at it, and were assembling Conventions on the subject, wherein the boldest and most dangerous propositions were to be made. They are said to be now 60,000 strong, and are more formidable from their spirit than numbers. This is the only bone of contention which can arise between Spain and us for ages. It is a pity it could not be settled amicably. When we consider that the Missisipi is the only issue to the ocean for five eighths of the territory of the U.S. and how fast that territory peoples, the ultimate event cannot be mistaken. It would be wise then to take arrangements according to what must happen.
There had been a hope that the affairs of Holland might be accomodated  without a war. But this hope has failed. The Prussian troops have entered the territories of the republic. The Stadtholder is now at the Hague, and there seems to be no force capable of opposing him. England too has notified this court by her envoy, two days ago, that she is arming. In the mean time little provision has been made here against such an event. M. de Segur declares that six weeks ago he proposed in council to march 24,000 men into Holland. The archbishop is charged principally with having prevented this. He seems to have been duped by his strong desire for peace, and by calculating that the K. of Prussia would have acted on principles of common sense. To complicate the game still more, you know of the war which has arisen between Russia and the Turks. You know also that it was excited there, as well as at Berlin by the English. Former alliances thus broke, Prussia having thrown herself into the scale opposed to France, Turkey having abandoned her councils and followed the instigations of her enemies, what remains for this country to do? I know that Russia proposed a confederation with this court but this court without committing itself wished to know the final determination of the emperor, that he came into the proposition, has formed a line from the Prussian to the Turkish confines by 4. camps of 30,000 men in one, and 50,000 in each of the others. Yet it does not seem that France has closed the proposal in favor of which every principle of common sense enlists itself. The queen, Breteuil and Monmorin have been for some time decidedly for this triple alliance which, especially if aided by Spain, would give law to the world. The premier is still accused with hesitation. They begin to say that tho he is a patriotic minister and an able one for peace he has not energy enough for war. If this takes place the consequences to Prussia and the Stadholder may be easily foreseen. Whether it does or not the Turks must quit Europe. Neutrality should be our plan: because no nation should without urgent necessity begin a second war while the debts of the former remain unpaid. The accumulation of debts is a most fearful evil. But ever since the accession of the present king of England, that court has unerringly done what common sense would have dictated not to do. Now common sense dictates that they should avoid forcing us to take part against them, because this brings on them a heavy land war. Therefore they will not avoid it: they will stop our ships, visit and harrass them, seise them on the most frivolous pretexts and oblige us to take from them Canada and Nova Scotia, which it is not our interests to possess. Mr. Eden sets out in a few days for Madrid.  You will have to oppose in him the most bitter enemy against our country which exists. His late and sudden elevations makes the remembrance of the contempt we shewed to his mission in America rankle the more in his breast. Whether his principles will restrain him to fair modes of opposition, I am not well enough acquainted with him to say. I know nothing of him but his parliamentary history, and that is not in his favor. As he wishes us every possible ill, all the lies of the London papers are true history in his creed, and will be propagated as such, to prejudice against us the mind of the court where you are. You will find it necessary to keep him well in your eye, and to trace all his foot-steps.—You know doubtless that M. de Brienne has been appointed minister of war, and the Count de la Luzerne minister of marine. He is brother of the Chevalier, and at present in St. Domingo of which he is Commandant. The Count de Moustier goes minister to America, the Chevalier de la Luzerne preferring the promise of the first vacant embassy. Lambert is Comptrolleur general. De la Borde and Cabarrus have successively refused the office of Directeur du tresor royal.—Having now got the maps for the Notes on Virginia, I will send by the Count d’Aranda two copies, one for yourself, and one for Monsr. de Campomanes. By the same conveyance I will forward the Ratification of the treaty with Marocco, and ask the favor of you to contrive it to that court. Mr. Barclay is gone to America. I am with great esteem, Dear Sir, your most obedient humble servant,

Th: Jefferson

